Citation Nr: 1709246	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  09-09 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee arthritis.  

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to August 1974, and from May 1975 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran perfected an appeal of the claims in March 2009.  

In November 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  In April 2011, the Board remanded the case to the RO for additional evidentiary development.  While the case was in remand status, the RO assigned the maximum 30 percent schedular evaluation for left and right knee conditions with recurrent subluxation, and granted the claim for service connection for a low back disability.  These awards represent a full grant of the benefits sought on appeal with regard to those ratings.  As the Board noted previously, there remained no controversy as to those claims for the Board's consideration. Cf. AB v. Brown, 6 Vet. App. 35 (1993).  

In December 2014, the Board denied the claims listed on the title page.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2015 order based on a Joint Motion for Partial Remand (JMR), the Court vacated the Board's decision with respect to the denial of these two claims.  The Veteran agreed to no longer pursue an appeal of the other claim that had been denied by the Board in the December 2014 decision.

The Board notes that, at the same time that this case was on appeal to the Court, the Veteran filed a claim for increased rating for the knee disabilities on appeal.  The RO issued a rating decision denying an increased rating for the knees in June 2015.  

In May 2016, the Board issued a decision remanding the matters on appeal to the Agency of Original Jurisdiction (AOJ) in order for examination to be accomplished as directed in the JMR.  The case has been returned to the Board.  

Parenthetically, the Board notes that in March 2017, the AOJ issued a rating decision that, inter alia, proposed to reduce the rating for the service-connected subluxation for both the right and left knees from 30 percent to noncompensable.  Those matters are still being adjudicated at the AOJ level, and are not addressed by the Board in this decision.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

These matters must be returned to the AOJ for consideration in the first instance of additional relevant evidence that has been developed and obtained by VA subsequent to the issuance of the most recent supplemental statement of the case (SSOC).

The May 2016 Board decision directed VA examination in compliance with the JMR.  A VA FTR (fail to report) Notice, dated in August 2016, reported that a VA knee and lower leg examination was cancelled on June 14, 2016, as the Veteran did not respond to an attempt to contact her to set up the noted VA examination.  In the December 2016 SSOC, the AOJ denied the claims, citing the Veteran's failure to report for that examination and 38 C.F.R. § 3.655.  Subsequently, the Veteran underwent a VA knee examination, as documented in a Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) dated in January 2017.  This DBQ contains findings relevant to the knee claims on appeal.  She has also undergone VA treatment through March 2017.  The Veteran has not waived AOJ consideration of the 2017 DBQ and VA treatment records.  Under the circumstances, the Board finds that this examination and the records should be considered by the AOJ.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct any additional development deemed necessary in light of the recently-added January 2017 VA Knee and Lower Leg DBQ and treatment records.  

2.  Readjudicate the Veteran's claims on appeal with consideration of the evidence added to the record since the most recent SSOC, to include the January 2017 VA Knee and Lower Leg DBQ and treatment records.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran a SSOC and afford her the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


      [CONTINUED ON NEXT PAGE]

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




